DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Claims 1, 4, 7-8, 12 and 16 have been amended.

Response to Arguments
Applicant’s arguments filed 02/24/2022 have been considered but are moot in view of new ground(s) of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (US Patent 10,691,979 B2, hereafter Dal Mutto), in view of Feris et al. (US Publication 2008/0247609 A1, hereafter Feris) and Skipper et al. (US Publication 2011/0081073 A1, hereafter Skipper).
As per claim 1, Dal Mutto teaches the invention substantially as claimed including a method (ABSTRACT) for performing automatic visual inspection, comprising:
capturing visual information of an object using a scanning system comprising a plurality of cameras (FIG. 2A object #10, cameras #100 and #150; col. 4 lines 34-47);
extracting, by a computing system comprising a processor and memory (FIG. 2B), one or more feature maps from the visual information using one or more feature extractors (ABSTRACT: “a multi-dimensional shape descriptor space representation of a 3D shape of the query object; a multi-dimensional color descriptor space representation of a texture of the query object; and a one-dimensional size descriptor space representation of a size of query object”; FIG. 3A #340; FIG. 3B; FIG. 4 CNN1; col. 2 lines 27-37; col. 12 line 55-col. 13 line 2;  col. 14 lines 19-56; col. 17 line 65-col. 18 line 17);
classifying, by the computing system, the object by supplying the one or more feature maps to levels of classifiers to compute a classification of the object, wherein 
outputting, by the computing system, the classification of the object as a result of the automatic visual inspection (FIG. 3A #390; FIG. 6). 
Dal Mutto, however, does not teach combining the outputs of plurality of simple classifiers to compute the classification of the object by using one or more logical operators.
Feris discloses a method relates to occlusion detection in images, and more particularly to whether a particular object (i.e., a human face) in a scene is occluded or not by using a rule-based combination of a hierarchy of visual classifiers (ABSTRACT; para. [0002]). A plurality of simple classifiers is employed to compute outputs representing a characteristic of the object (FIG. 2 #102, 104, 106, 108, 110 and 112), and a combination of multiple classifiers using logical operators (FIG. 2 #114, 115, 116 and 118) is employed to report whether a person is present in a scene and to detect if a face is occluded (para. [0030]-[0031]). For example, a person is detected if either a frontal person classifier 102 OR a half-profile person-classifier 104 OR a profile person classifier 106 reports a positive result. For another example, a face is detected if a frontal face classifier 108 OR a half-profile face classifier 110 OR a profile face classifier 112 reports a positive result. Occlusion detection is more complicated in which the logical operations in FIG. 2 are performed. 
Taking the combined teachings of Dal Mutto and Feris as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of 

	Dal Mutto in view of Feris does not further teach that “at least two of the outputs of the plurality of simple classifiers are combined using a non-Boolean logical operation”.
	Skipper teaches multiple non-Boolean operation-based algorithms for combining individual classifiers, such as linear averaging based fusion scheme (eqn. (2)), Naive Bayes based fusion scheme (eqn. (3)) and Dempster-Shafer theory based fusion scheme eqn. (4)) (para. [0030] and [0037]-[0039]).
Taking the combined teachings of Dal Mutto, Feris and Skipper as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including Skipper’s non-Boolean based classifier combination operations in order to provide more options when generating complex classifiers based on simple classifiers and further improve classification accuracy.

As per claim 2, dependent upon claim 1, Dal Mutto in view of Feris and Skipper teaches that the one or more feature extractors comprise one or more convolutional neural networks (Dal Mutto: FIG. 4/5 CNN1; col. 13 lines 33-56; col. 14 lines 19-56). 


  
As per claim 5, dependent upon claim 1, Dal Mutto in view of Feris and Skipper teaches that the plurality of simple classifiers comprises one or more regression model (Dal Mutto: col. 13 lines 48-56; col. 15 lines 10-21). 

As per claim 9, dependent upon claim 1, Dal Mutto in view of Feris and Skipper teaches that the visual information comprises color images, grayscale images, or depth maps (Dal Mutto: FIG. 2A; col. 4 lines 34-47). 

As per claim 10, dependent upon claim 9, Dal Mutto in view of Feris and Skipper teaches that the visual information comprises at least one depth map, wherein the at least one depth map is captured by a depth camera system of the plurality of cameras (Dal Mutto: FIG. 2A; col. 4 lines 34-47). 

As per claim 11, dependent upon claim 10, Dal Mutto in view of Feris and Skipper teaches the depth camera system comprises: 
a time-of-flight depth camera; 
a structured light depth camera; 
a stereo depth camera comprising: at least two color cameras (Dal Mutto: FIG. 2A; col. 4 lines 34-40; col. 6 lines 29-36); 

a stereo depth camera comprising: at least two infrared cameras (Dal Mutto: FIG. 2A; col. 6 lines 29-36); or 
a stereo depth camera comprising: at least two infrared cameras; an infrared projector; and a color camera. 

As per claim 12, dependent upon claim 11, Dal Mutto in view of Feris and Skipper teaches the plurality of simple classifiers comprises a classifier based on mathematical modeling of the at least one depth map (Dal Mutto: FIG. 3A #320; col. 10 lines 18-37). 

As per claim 13, dependent upon claim 11, Dal Mutto in view of Feris and Skipper teaches a feature map of the one or more feature maps is provided as input to at least two of the plurality of simple classifiers (Dal Mutto FIG. 6). 

As per claim 14, dependent upon claim 1, Dal Mutto in view of Feris and Skipper teaches that the classification of the object comprises an identification of a category of a plurality of categories of objects (Dal Mutto: FIG. 6; col. 15 lines 10-21 & 46-62). 

As per claim 15, dependent upon claim 1, Dal Mutto in view of Feris and Skipper teaches the classification of the object comprises an identification of one or more properties of the object based on the visual information (Dal Mutto: col. 18 lines 1-17). 

As per claim 16, an independent claim, Dal Mutto in view of Feris and Skipper teaches a visual inspection system (Dal Mutto FIG. 2B) comprising: 
a scanner system comprising a plurality of cameras (Dal Mutto FIG. 2A); 
a computing system connected to the scanner system over a computer network (Dal Mutto FIG. 2B) , the computing system comprising a processor and memory storing instructions (Dal Mutto FIG. 2B) that, when executed by the processor, cause the processor to: 
control the scanner system to capture visual information of an object (Dal Mutto FIG. 2A; ABSTRACT; col. 4 lines 34-47; col. 5 lines 11-52);
extract one or more feature maps from the visual information using one or more feature extractors; 
classify, by the computing system, the object by supplying the one or more feature maps to a complex classifier to compute a classification of the object, the complex classifier comprising: 
a plurality of simple classifiers, each simple classifier of the plurality of simple classifiers being configured to compute outputs representing a characteristic of the object; and one or more logical operators configured to combine the outputs of the plurality of simple classifiers to compute the classification of the object, wherein at least two of the outputs of the plurality of simple classifiers are combined using a non-Boolean logical operation; and 
output, by the computing system, the classification of the object as a result of an automatic visual inspection of the object (See rejections applied to claim 1). 

As per claim 17, dependent upon claim 16, Dal Mutto in view of Feris and Skipper teaches the scanner system comprises at least one color camera (Dal Mutto FIG. 2A; col. 4 lines 34-47). 

As per claim 18, dependent upon claim 16, Dal Mutto in view of Feris and Skipper teaches the scanner system comprises at least one depth camera (Dal Mutto FIG. 2A; col. 4 lines 34-47). 

As per claim 19, dependent upon claim 16, Dal Mutto in view of Feris and Skipper teaches a user device comprising a display device, the user device being configured to display: the classification of the object; and at least one characteristic of the object computed by at least one simple classifier of the plurality of simple classifiers (Dal Mutto FIG. 2B; col. 18 lines 30-33; FIG. 6). 

As per claim 20, dependent upon claim 16, Dal Mutto in view of Feris and Skipper teaches the computing system is configured to control a conveyor system to redirect movement of the object in accordance with the classification (Dal Mutto: col. 18 lines 33-42).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (US Patent 10,691,979 B2, hereafter Dal Mutto), in view of Feris et al. (US Publication 2008/0247609 A1, hereafter Feris) and Skipper et al. (US Publication .
As per claim 4, dependent upon claim 3, Dal Mutto in view of Feris and Skipper does not teach the claimed limitations. 
Chapelle is evidenced that using a support vector machine for object classification is well-known and practiced (ABSTRACT; FIG. 2).
Taking the combined teachings of Dal Mutto, Feris, Skipper and Chapelle as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using a support vector machine for object classification in order to improve object classification accuracy. Note Skipper teaches combining classifiers from different algorithms (para. [0030]).
Dal Mutto, Feris, Skipper and Chapelle further renders obviousness of using at least one logical operation to combine an output of the neural network and an output of the support vector machine (Feris FIG. 2).
	 
As per claim 6, dependent upon claim 1, Dal Mutto in view of Feris, Skipper and Chapelle teaches that the plurality of simple classifiers comprises one or more label-based classifier configured to perform on text detection (Chapelle para. [0028], [0030]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (US Patent 10,691,979 B2, hereafter Dal Mutto), in view of Feris et al. (US Publication 2008/0247609 A1, hereafter Feris) and Skipper et al. (US Publication . 
As per claim 7, dependent upon claim 1, Dal Mutto in view of Feris and Skipper does not teach the recited limitations.
FINKELSHTEIN discloses a method for training thresholds controlling data flow in a plurality of cascaded classifiers for classifying malicious software (ABSTRACT). FINKELSHTEIN teaches that each classifier of the plurality of cascaded classifiers is configured by a corresponding threshold parameter of a plurality of threshold parameters, and the threshold parameters are jointly trained (para. [0010]; FIG. 2; FIG. 6).
Taking the combined teachings of Dal Mutto, Feris, Skipper and FINKELSHTEIN as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider associating each simple classifier with a corresponding threshold parameter and jointly training the threshold parameters in order to improve classification accuracy when using cascading classifiers for object classification.

Allowable Subject Matter
Claim 8 is allowed. As per independent claim 8, prior art taken alone or in combination with fails to disclose or teach the method recited.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664